PER CURIAM.
The case brought up by this appeal is ruled by our decision in Smeeth et al. v. Perkins & Co., Limited, et al., 125 Fed. 285. The views we there expressed, and to which we adhere, require the reversal of so much of the decree of the Circuit Court in this case as ordered, adjudged, and decreed that the bill of complainant be dismissed “in soi far as it relates tO' the infringement by defendants by the manufacture, use, and sale of bosh plates known and designated as ‘Complainants’ Exhibit Maryland .Steel Co. Plates,’ ” and it is so order*457ed and decreed. And the cause will be remanded to the Circuit Court, with directions to modify its decree so as to conform to this order, and for further proceedings agreeably to the views of this court expressed in its opinion delivered in the case of Smeeth et al. v. Perkins & Co., Limited, et al., 125 Fed. 285.